                                                                                                               LT
                    Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 1 of 18 PageID #:1

  AO 91 Gev. 11/11) Criminal Complaint                             AUSA Edward A. Liva, Jr. (312) 886-7647
                                      UNITED STATES DISTRICT         COIJRT /
                                      N.RTHERNDISTRICT.F'ILLIN'IS                  Tp IL ED
                                             trASTtrRIT DIVISION

  UI{ITED STATES OF AMERICA
                                                                                        AUG      g   I 2019
                                                            CASE NIJMBER:             THOI4AS G. BRUTON
                            v.                                                    CLERK, U.S. DISTRICT COUNT


 AARON GARCIA;
 ALFREDO GARCIA; and
 AGUSTII{ GARCIA
     '.:\
                                                               19C R                       685
                                                                     IIIAGIffRATE JUDGE VALDET
)_                                         CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is true to the best of my knowledge
 and belief.
 On or about Augtet 27 ,2019, at Schaumburg, in the Northern District of Illinois, Eastern Division,
the defendants violated:
            Code Section                               Offen se Description,

            Title 21, IJnited States Code, Section     did knowingly and intentionally conspire to
            846                                        distribute a controlled substance, namely, 1000
                                                       grams or more of a mixture and substance
                                                       containing a detectable amount of heroin, a
                                                       Schedule I Controlled Suhstance, in violation of
                                                       21   llnited States   Code, Section 841(a)


        This criminal complaint is based upon these facts:
            X     Continued on the attached sheet.


                                                             Special Agent, Homeland Security Investigations
                                                             (HSr)

 Sworn to before me and signed in my presence.

  Date: Ausust 28, 2019
                                                                             Judge's signature

  City and state: Chicaso- Illinois                     MARIA VALDEZ. U.S. Maqistrate Judqe
                                                                         Printed name and Title
'-.t        Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 2 of 18 PageID #:1




        I]NITED STATtrS DISTRICT COURT

        I{ORTHtrRN DISTRICT OF' ILLII{OIS

                                           AFFIDAVIT

              I, Mark Wasunyk, being duly sworn, state as follows:

              1.     I am a SpecialAgent with the Homeland Security Investigations ("HSI")

       and have heen so employed since approximately Septemher 2009.          I   am currently

       assigned    to Resident Agent in Charge Office for Chicago O'Hare International
       Airport, and my responsibilities include the investigation of narcotics trafficking

       offenses.

              2.     This affidavit is submitted in support of a criminal complaint alleging

       that AARON GARCIA, ALFREDO GARCIA, and AGUSTII{ GARCIA have violated

       Title 21, United States Code, Section 84L(a) and 846. Because this affidavit is being

       submitted for the limited purpose of establishing probahle cause       in support of a
       criminal complaint charging AARON GARCIA, ALFREDO GARCIA, and AGUSTIN

       GARCIA with conspiracy to distribute heroin, I have not included each and every fact

       known to me concerning this investigation.     I   have set forth only the facts that I

       believe are necessary to estahlish probable cause to believe that the defend ant

       committed the offense alleged in the complaint.

              3.     The statements in this affidavit are based on my personal knowledge,

       and on information   I have received from other law enforcement personnel and from
       persons with knowled.ge regarding relevant facts.
       Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 3 of 18 PageID #:1




I.      FACTS SUPPORTING PROBABLE CAUSE

        4.    HSI is conducting a narcotics investigation of AARON              GARCIA

regarding narcotics trafficking in the Northern District of Illinois. As described below,

AARON GARCIA distributed approximately 3.4 grams of heroin to an undercover

HSI agent at a shopping maII parking lot in Schaumburg, Illinois on August 21, 2019,

and discussed distributing a larger quantity of heroin at a future date and    time. On
August 27, 2019, on hehalf of AARON GARCIA, ALFRtrDO GARCIA transported

approximately one kilogram of heroin to be sold to undercover HSI agents            in   a

parking lot at the same maII. AGUSTIN GARCIA served as a lookout for the deal,

and AAROI{ GARCIA was present in the parking lot. After ALFREDO GARCIA and

AGUSTIN GARCIA were arrested, AAROhT GARCIA fled the parking lot in a vehicle

and was ultimately arrested.

        5.    Specifically, according to a confidential source ("CS")l in late 2017, CS

met AAROI{ GARCIA while in prison at a federal facility. During their stay at the

federal facility, CS and AARON GARCIA discussed narcotics trafficking. According




1 CS has been cooperating with law enforcement since approximately November of
2018. CS is providing information in this investigation in exchange for immigration
benefits, namely, deferred action on deportation. To date, CS has not been paid for
his/her cooperation. CS has a criminal history involving allegations of distribution of
a controlled substance. The information provided by CS has been corroborated hy
physical surveillance, consensual recorditrSS, and information from other law
enforcement officers.
    I
             Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 4 of 18 PageID #:1
a




        to CS, AAROI{ GARCIA indicated that he could supply heroin to CS, and they agreed

        to work together on future narcotics transactions when they were released from

        federal custody.

               6.      According   to CS, CS and AARON GARCIA exchanged contact
        information while they were        in   federal custody. Specifically, AARON GARCIA

        provided to CS an email address for CS to contact, and CS provided a phone number

        to AAROI{ GARCIA.

               7   .   In approximately January 2019, CS sent an email to the email address

        AARON GARCIA provided, asking that AARON GARCIA contact CS. AARON

        GARCIA then called. CS and informed CS that AARON GARCIA was at a halfin,ay

        house and would caII CS after completing his time at the halfway house.

               8.      According to CS, at a later point in time, AARON GARCIA called CS

        from the phone number 312-792-6536 ("GARCIA number"2) and informed CS that he

        was ready to conduct narcotics transactions with CS. CS told AARON GARCIA that

        they should communicate about the transactions via WhatsApp.s




        2The GARCIA number has been identffied as GARCIA^'s number based on information from
        CS and the use of GARCIA s first name in WhatsApp text communications between CS and
        GARCIA, and because a meeting was set up with GARCIA for August 21, 2019, while
        GARCIA was using this phone, and GARCIA showed up for the meeting.
        3According to WhatsApp (https://www.whatsapp.com/about4, "More than 1 billion people in
        over 180 countries" use WhatsApp for internet hased calling and messaging including text,
        audio, and video. According to WhatsApp, "[o]ur product now supports sending and receiving
        a variety of media: text, photos, videos, documents, and location, as well as voice calls. Our
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 5 of 18 PageID #:1




JuIy 29 - August 18, 2019 WhatsApp Communications Regarding SaIe of
Heroin

       9.     On or about July 29, 20L9, AARON GARCIA began a WhatsApp chat

conversation with CS, using the AARON GARCIA number. During the course of the

conversation, which lasted from on or about July 29,20L9 until on or about August

18, 2019, AAROI{ GARCIA and CS discussed the sale of narcotics from AAROI{

GARCIA to CS. AAROI{ GARCIA, who indicated that he was located. in Chicago,

informed CS that AARON GARCIA wanted to transport narcotics to New York, where

CS was located.. During the conversation, AARON GARCIA also discussed the price

and transportation of the heroin, and agreed to provide a sample of the heroin to CS

for purity testing.

       10.    Specifica1ly, AARON GARCIA           and CS exchanged the following
communicationsa on     or about July     29, 2019.   In these communications,      AARON

GARCIA informed CS that he was out of the halfiuay house and that he wanted to

sell heroin to CS as soon as possible. AARON GARCIA and CS discussed meeting in



messages and calls are secured with end-to-end encryption, meaning      that no third party
including WhatsApp can read or listen to them."
a The investigation included the use of consensually recorded text messages, phone
conversations, and in person meetings. Most of the recorded conversations are in the Spanish
Ianguage. The summaries of the recorded conversations are based on a preliminary review of
the recorded. conversations, conducted hy a Spanish-speaking HSI agent. The language that
is quoted from the recorded conversations throughout this affidavit is based upon a
preliminary review, not final transciipts or interpretations, of the recorded conversations.
The times listed for the recorded conversations are approximate. The summaries do not
include all potentially criminal communications or topics covered during the course of the
recorded conversations.


                                             4
       Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 6 of 18 PageID #:1




person    in    Chicngo, where AAROI{ GARCIA was located, to discuss the price for the

heroin.

        GARCIA:         Hey what's up how are you doing?

          CS:           I'm good here, hot, and you?

        CS:             How is everything?

        GARCIA:         Everything good, hot as well. Just got out of the half house. Do
                        you remember what I spoke to you about in [the federal facility].
                        [GARCIA is asking CS if CS recalls their conversations from
                        prison in which they discussed the possibility of GARCIA
                        supplying heroin to CS after being released from federal custody]5

        CS:             That's good you finaIIy fi.nished the tough part. Yes I remember.

        GARCIA:         Ok.

        GARCIA:         I am good for now. I was talking to a friend about going with me
                        over there where you are at. We are going to take a while to go.
                        But you can come see me. IGARCIA is telling CS that GARCIA
                        was talking to a friend about going to New York, where CS was
                        located, but that CS could come to the Chicago to see GARCIA]

        CS:             Yes  I can go you teII me when? That way we can talk good [CS is
                        telling GARCIA that CS can meet in person with GARCIA in
                        Chicago so that they can talk more in depth about narcotics
                        transactions]

        GARCIA:         Ok good. I am going to speak with my friend. And later I will pass
                        you another number so you can call me. So that we can agree soon
                        so we can do this as soon as possible. [GARCIA is saying that he


5   At various points in the affidavit, I have included in hrackets or otherwise my
understanding of what is being said during recorded conversations. My understanding and
interpretations of the recorded conversations are based on (i) the contents and context of the
recorded conversations, (iil my experience and my fe1low agents' experiences as law
enforcement agents, (iii) my knowledge of the investigation as a whole, and (iv) in some
instances, information provided by CS.
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 7 of 18 PageID #:1




                      wants to reach an agreement soon with CS about the nature,
                      quantity, and price of the narcotics transaction and conduct the
                      transaction as soon as possible]

       CS:            Ok speak to your friend and let me know. Send me the number

       GARCIA:        ok

       CS:            And the prices we can talk about over there. ICS is telling
                      GARCIA that they can discuss the price of the narcotics in
                      Chicagol

       GARCIA:        ok jaja yes definitely.

       CS:            TeII me when you speak to your friend so we can arrange
                      everything before we      go.

       GARCIA:        ok

       11.    AAROI{ GARCIA and CS exchanged the following communications on

or about August 15-16, 2019. In these communications, AARON GARCIA informed

CS that AARON GARCIA would sell heroin to CS for $44,000 per kilogrnffi, but               that

AAROI\T GARCIA was not able to transport the heroin from Chicago to New York. CS

told AAROIT GARCIA that CS found transporters to bring the heroin from Chicago

to New York and that       it would cost CS $2,000 per kilogram of heroin to transport the

heroin. CS also informed AAROI\I GARCIA that CS wanted to purity test a sample of

the heroin hefore purchasing a larger volume from AARON GARCIA.

       GARCIA:        They are at 44 [GARCIA is saying that he can sell a kilogram of
                      heroin to CS for $44,00061


6Based on my training and experience, I know that kilograms of heroin are sold in the
Chicago area for between approximately $40,000 - $50,000, with the ultimate price depending
on a number of factors, such as the relationship between the parties, the quality of the heroin,
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 8 of 18 PageID #:1




       CS:           Hey how are you doing sorry I left my cell at home.

       CS:           44 put here? [CS is asking GARCIA whether a kilogram of heroin
                     will cost $44,000 in }rIew York or in Chicago7l

       GARCIA:       I.{o, here.   I don't have a way to go there right now. [GARCIA  is
                     confirming that the price of heroin will be $44,000 in Chicago and
                     that GARCIA does not have a way to transport the heroin from
                     Chicago to lrIew Yorkl

       CS:           You have no one to put it d.own here? tCS is confirming that
                     GARCIA does not have a way to transport the heroin from
                     Chicago to New Yorkl

       GARCIA:       No

       CS:           Ok let me see what I can do to fi.nd someone to transport it down
                     here. ICS is telling GARCIA that CS will try to find someone to
                     transport the heroin from Chicago to lr{ew York]

       GARCIA:       Ok

       CS:           What part of Chicago are you in? the transportation is asking?

       GARCIA:       Chicago in the center.

       CS:           Ok let me tetl him to see how much he wants to charge me.
                     Hopefully he doesn't charge me too much.

       CS:           They are chargrng me 2 pesos for each one. [CS is telling GARCIA
                     that CS will need to pay transporters $2,000 dollars per kilogram
                     to transport the heroin from Chicago to New York]



and the quantity of the heroin. Based on that knowledge and the investigation to date, I
helieve that when GARCIA said " 44," he was stating that the price of one kilogram of heroin
would be $44,000 per kilogram.
? Based on my training and experience, the price per kilogram of heroin rises as it is
transported from Chicago to the east coast, d.ue to the cost of transporting the heroin and the
risk of the heroin being intercepted hy law enforcement.
Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 9 of 18 PageID #:1




 GARCIA:      That seems kind of expensive. I can give you a lower price on the
              product so that you can make up for the transportation costs.
              [GARCIA is telling CS that he might be able to sell the heroin to
              CS for less than $44,000 per kilogram to offset the transportation
              costs]

 CS:          Yes, so that   it can he worth it. You tell him I'm paying cash.
 GARCIA:      ok

 GARCIA:      Ok in the future I can go where you are at and I can stay for a
              while [GARCIA is telling CS that in the future, GARCIA can
              transport the heroin from Chicago to lrlew York]

 CS:          Is the quality of the food good or I will send someone to pickup the
              menu to taste it. [CS is asking whether the quality of the heroin
              is good or whether CS will need to send someone to Chicago to
              test its qualityl

 GARCIA:      It is how it has to be, but if you want to be sure, you can send
              someone [GARCIA is saying that the quality of the heroin is good,
              hut that CS can send someone to Chicago to test it if CS wants to
              be sure]

 GARCIA:      I have never had a problem with it. IGARCIA is saying that he
              has never had any problems with the quality of the heroin]

 CS:          Yes that way I try it and if it's good we push forward. [CS is
              confirming that CS would like to test a sample of the heroin and
              that if it is good, then CS willpurchase a larger quantity of heroin
              from GARCIA] Because they have given me work hefore and in a
              few days it falls apart. You know that type of work is delicate.
              ICS is telling GARCIA that CS has gotten bad quality heroin in
              the pastl

 GARCIA:      Ok no problem. Let me know

 CS:          ok



                                       8
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 10 of 18 PageID #:1




       L2.   AARON GARCIA and CS exchanged the following communications on

or ahout August 18, 2019. In these communications, CS indicated to AAROI{ GARCIA

that CS would send someone to Chicago to ohtain a sample of the heroin for purity

testing.

       CS:          How are you Aaron? tr'or Wednesday at around 3 we can pick.tp
                    the menu. [CS is telling GARCIA that CS wiII send someone to
                    test the heroin on Wednesduy, August 2L, 2019 at 3 p.m. in
                    Chicago, where GARCIA indicated he is located]

       GARCIA:      Ok, Are you coming yourselfl

       CS:          Ittro   I am going to send someone.

Surveillance on AARON GARCIA

       13.   On or about August 19, 2019, HSI conducted a record check on AARON

GARCIA with the Illinois Secretary of State. According to the Secretary of State,

AARON GARCIA has a current Illinois d"river's license listing an address on W Lyons

St., Niles, Illinois ("GARCIA Residence"). Further checks indicated that a 2005 Silver

Acura ("GARCIA Vehicle") is registered to GARCIA at that same address.

       L4.   On or about August 19, 2019, HSI agents conducted surveillance on the

GARCIA Residence. At approximately L2:45 p.ffi., an agent observed AARON

GARCIA8 exit the residence, check the mailbox in front of the residence, and reenter

the residence.




8HSI agents identifi.ed GARCIA based on the resemhlance of the ind"ividual at the GARCIA
Residence to the photograph of GARCIA on his Illinois driver's license.
      Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 11 of 18 PageID #:1




August 2L,2019 Transfer of Heroin Sample from GARCIA and Discussion of
Transfer of Larger Quantity of Heroin at Future Date

           15. On or about August 21, 20L9, an HSI undercover agent ("UC"),
purporting to he a transportation driver working with CS, conducted consensually

monitored and recorded telephone calls with AARON GARCIA and coordinated a

meeting at the Woodfield MalI in Schaumburg, Illinois at approximately 2:00 p.m.

AARON GARCIA used the AAROI{ GARCIA number for these telephone calls.

           16.   On or about August 21, 2019 at approximately 1:50 p.ffi., HSI agents

conducting surveillance on the AARON GARCIA Residence observed AARON

GARCIA exit the residence with two minor children, enter the GARCIA Vehicle with

the children, and drive away from the residence with the children,

           L7. On or about August        27, 2019   at   approximately 2:30 p.m., HSI

surveillance units ohserved" AARON GARCIA arrive             in the parking lot of the
Woodfield MaIl in the GARCIA Vehicle with the two minor children. GARCIA exited

the GARCIA Vehicle, and entered the front passenger side of the IJC's vehicle.

           18.   Once inside the UC's vehicle, AARON GARCIA immediately handed UC

the sample of heroin and asked IIC if he/she was also going to be at the next meeting.

The UC inferred that AAROI{ GARCIA was referencing a future meeting in which

GARCIA would deliver a larger quantity of heroin. The UC stated he/she was unsure,

and   it   was up to CS if he/she would be at the next meeting. The conversation in the

UC's car was consensually monitored and recorded.



                                            10
       Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 12 of 18 PageID #:1




         19.   On or ahout August 21, 2019 at approximately L:32 p.ffi., AARON

GARCIA exited the UC vehicle and returned to the GARCIA Vehic1e. Surveillance

followed AARON GARCIA          to a nearby fast food restaurant and terminated the
surveillance when AARON GARCIA and the two minor children exited the vehicle

and entered the restaurant.

         20.   After the meeting, HSI agents returned to the HSI office at O'Hare

International Airport and took possession of the heroin sample from IJC. The sample

weighed approximately 3.4 grams and field tested positive for heroin.

August 27,2019 Meeting and Arrests

         2L.   On or about August    27   ,2019, HSI O'Hare conducted an undercover
operation in an attempt to purchase two kilograms of heroin from AAROIT GARCIA.

         22,   At approximately 11:40 n.ffi., a white Honda Accord. (IL/255406) arrived

and parked in front of the GARCIA Residence. Agents observed a Hispanic male later

identified as AGIISTIN GARCIAe exit the vehicle and stand outside the GARCIA

Residence. AARON GARCIA exited his residence and met with AGUSTIN GARCIA

on the front porch, after which point, both walked to the vehicle and departed the

area.




e   AGUSTIN GARCIA was identified by law enforcement following his arrest, as described
below.


                                             11
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 13 of 18 PageID #:1




       23.   At approximately 12:20 p.ffi., AGIISTII{ GARCIA and AARON GARCIA

drove to an address on Cooper Ct.    in EIk Grove ViIIage, Illinois. According to the

Illinois Secretary of State's Office, this   add"ress   is listed on ALFREDO GARCIA's

identification card. ALFRtrDO GARCIA is the father of AARON GARCIA.1o

       24. At approximately 1:05 p.m., AARON GARCIA was ohserved walking
away from the residence and back to the Honda Accord. AARON GARCIA entered

the Honda Accord, and the vehicle departed the area.

       25.   Throughout the day on August 27, 2019, there were numerous

conversations between UC and AAROI{ GARCIA regarding a meeting later                 in the
day. The calls between the IIC and AARON GARCIA were consensually monitored

and recorded.

       26.   During one of the conversations with UC on August 27,2019, AAROI.I

GARCIA stated to UC that he was going to send his 'Jefe [Spanish slang term for

fatherl" to see UC. UC then asked if "he [AARON GARCIA          s   father]" was going to   go

with the whole "order" [four kilograms of heroin] or whether it was going to be "half

and half' [conduct a meeting for a two kilogram transaction and subsequently

conduct a second meeting for the additional two kilogram transaction]. AARON

GARCIA stated     it   would be the "same" [cond"uct two meetings to distribute             2




 After ALFREDO GARCIA was arrested, law enforcement showed him a picture of AARON
10

GARCIA, and ALFRBDO GARCIA identified AARON GARCIA as his son.


                                             T2
    Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 14 of 18 PageID #:1




kilograms of heroin at each meeting]. Based on training and experience and the facts

of this case, IJC understood that AARON GARCIA would he sending someone else to

deliver the two kilograms of heroin.

       27.   On or about August 27, 2019, at approximately 6:18 p.ffi., AARON

GARCIA sent a text message to IJC with 'Jefe's" phone number (later identified as

ALFREDO GARCIA       s   phone number at the time of ALFREDO GARCIA's arrest), and

UC began to communicate directly with ALFREDO GARCIA ahout meeting at the

Woodfield MaII.   At approximately     7:06 F.ffi., ALFREDO GARCIA called UC and

asked where he should meet      UC. UC then     asked ALFREDO GARCIA     if the "guy"

[AAROI{ GARCIA] had not sent him the details. ALFREDO GARCIA stated he was

told the "shopping center" and asked to meet by the "caballones" [caballones is     a

Spanish term for hig horses and was a reference to the horse statues outsid.e of P.F.

Chang s restaurant at the Woodfield Ma1ll. ALFREDO GARCIA stated he was hy the

"center [d.owntown]" and ind.icated. that he was 30-45 minutes away from the

Woodfield MaIl.

      28. At approximately 7:54 p.ffi., ALFREDO GARCIA spoke with UC and
informed IJC that he was at the "cahallo" (which means "horse" in Spanish). UC

understood this to mean that ALFREDO GARCIA was at the P.F. Chang's restaurant

at the Woodfreld MaII. UC then asked "how many muchachos [Spanish slang term for

guys but, in this case, a reference to kilograms of heroin] do you have one or two?"




                                           13
       Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 15 of 18 PageID #:1




ALFRtrDO GARCIA then answered "one" and "there's a problem with the other

fucker" [kilogram of heroin].

         29.   At approximately 8:30 p.m., UC arrived at the Woodfield MaIl by Macy's

in a UC vehicle, along with TJC-?. The UC vehicle was equipped with audio and visual

recording equipment. UC asked ALF REDO GARCIA to meet at the Macy's parking

lot,

         30.   Around this time, agents observed AGIJSTIN GARCIA walking towards

P.F. Chang s. AGIISTII{ GARCIA was on his phone pacing in front of the restaurant.

AGUSTIN GARCIA appeared to be watching the cars in the parking and talking on

his phone. A short while later, AGUSTIN GARCIA walked back to the white Honda

Accord he was seen driving earlier in the day and entered the front passenger seat of

the vehicle. The Honda Accord drove to the Macy's parking lot and appeared to be

conducting counter-surveillance by circling the parking   lot. The Honda   was parked

in the Macy's lot, and AGIJSTIN GARCIA exited the vehicle and walked towards the

entrance of Macy's, where, based on agent training and experience, he appeared to he

acting as lookout cond.ucting counter-surveillance.

         31.   Agents then ohserved a black Chevrolet Sonic (IL/AG91843) arrive at

the Macy's parking lot and park near UC's vehicle.




                                           I4
       Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 16 of 18 PageID #:1




         32.   ALFREDO GARCIA11 exited the Chevrolet Sonic and entered the UC

vehicle. IIC then asked, "how is      it going to be done with the other ones [remaining
kilograms of heroin], because initially they said it would be a hand [5 kilograms of

heroin], then four, then    it   would. be two and.   two." IJC stated, "this guy   [AARON

GARCIAI stated you only had one [one kilograffi]," and ALFREDO GARCIA stated

yes. ALFREDO GARCIA stated he was going to talk to him IAAAROI.I GARCIA] and

see   if he could get them [kilograms] hy the following day. ALFREDO GARCIA stated

he "would. get them [kilograms] the following week, on Monday or Tuesday."
ALFREDO GARCIA stated he might he able to get "one or two [one or two kilograms

of heroin] the following day and would not know        until about 5 in the afterltoon."

         33.   ALFREDO GARCIA asked to see the "paper" [money], at which point

UC asked ahout the "material" [kilogram of heroin]. ALFREDO GARCIA exited the

IIC vehicle and then opened the trunk of his vehicle and provided UC-z with a Bath

and Body Works paper hag containing a rectangular brick-Iike object wrapped in

plastic wrappings with gray duct tape, suspected to be heroin. Upon inspection, the

IlCs asked if "it fkilogram]"        Was   "cut" [diluted with another substance], and

ALFREDO GARCIA stated            it was not "cut." Later, the package   was field tested and




11   This individual was identified as ALFREDO GARCIA following his arrest, as described
below.


                                              15
     Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 17 of 18 PageID #:1




weighed by HSI agents. The package weighed approximatety 1063 grams and tested

positive for heroin.

       34.   IJpon seeing the package, UC gave the take down signal and ALFREDO

GARCIA was arrested on scene. AGUSTII{ GARCIA was also arrested on scene. The

white Honda Accord sped away and failed to stop for law enforcement personnel. The

Honda Accord" exited the mall parking lot   at ahigh rate of speed.   The Honda Accord,

was discovered a short time later after being involved      in a traffic accident with
another vehicle. Agents responded to the scene of the accident, and based upon

assistance from witnesses pursued the suspect, later identified as AAROhI GARCIA

as he fled the accident scene. According to witnesses, AARON GARCIA ran across

Interstate 290 and was observed running down the eastside embankment into the

tall weeds. Agents set up a perimeter to contain AARON GARCIA, who was later
discovered lying face down in the weeds. Agents then arrested AARON GARCIA.

       35.   Agents advised AGUSTII{ GARCIA            of his Miranda rights,      and

interviewed AGUSTIN GARCIA on scene. After agents advised AGUSTIN GARCIA

of his Mirando rights, AGUSTIN GARCIA stated that he was going to be paid $150

dollars to act as a lookout for a drug deal. AGUSTIN GARCIA stated he thought        it
was a marijuana deal and stated he was surprised    it was heroin.

       86.   Agents advised ALFREDO GARCIA of his Miranda rights, and

interviewed ALFREDO GARCIA. After agents advised ALFREDO GARCIA of his

Mirando rights, ALFREDO GARCIA stated that he picked up the package that was


                                            16
      Case: 1:19-cr-00685 Document #: 1 Filed: 08/28/19 Page 18 of 18 PageID #:1




in his vehicle at approximately 6:00 p.ffi., in Chicago, An agent asked if the package

contained heroin, and ALFREDO GARCIA confirmed that           it did.
        37.   Agents advised AAROI{ GARCIA of hts Miranda rights, and AARON

GARCIA asked for an attorney before questioning.

II.     CONCLUSION

        38.   Based on the above information, there is probable cause to believe that,

on or about August 28, 2019, at Schaumhurg,         in the Northern District of lllinois,
Eastern Division, AARON GARCIA, ALFREDO GARCIA, and AGUSTIN GARCIA

did knowingly and intentionally conspire to distribute a controlled substance,
namely, 1000 grams or more of a mixture and substance containing a detectable

amount of heroir, fl Schedule   I Controlled   Substance.


                                         FURTHER AFFIANT SAYETH NOT.



                                         Mark Wasunlk
                                         Special Agent
                                         Homeland Security Investigations

                                to before me on August 28, 2019.


MARIA YALDEZ
United States Magistrate Judge




                                           L7
